Citation Nr: 0206284	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  95-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for ulcer disease, to 
include as secondary to an endocrine imbalance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for service connection for ulcer disease.  When this 
case was previously before the Board in July 1998, it was 
remanded for additional development of the record.  As the 
requested development has been accomplished, the case is 
again before the Board for appellate consideration.

The Board notes that the issues of entitlement to service 
connection for tendinitis of the left shoulder and for a 
psychiatric disability were remanded in its July 1998 
decision.  By rating action dated in January 2002, the RO 
granted service connection for these disabilities.  
Accordingly, these matters are no longer before the Board, 
and this decision is limited to the issue set forth on the 
preceding page.


FINDING OF FACT

Ulcer disease was not present in service, and has not been 
documented following the veteran's discharge from service.


CONCLUSION OF LAW

Ulcer disease, to include as secondary to an endocrine 
imbalance, was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional relevant records that could be 
obtained.  Additionally, the RO provided the veteran with 
several examinations in relation to her ulcer disease.

The record discloses that the rating decision provided the 
veteran with the reasons and bases for denial of her service 
connection claim.  The statement of the case provided the 
veteran with the requirements for service connection.  In 
addition, the various supplemental statements of the case 
informed the veteran of the evidence that had been 
considered, and the January 2002 supplemental statement of 
the case informed the veteran of the provisions of the new 
legislation.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

The veteran asserts that service connection is warranted for 
an ulcer.  She claims that her symptoms include a burning 
sensation in her stomach and alleges that she has been told 
to avoid spicy foods.  She argues that her current symptoms 
are the same as those she experienced in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and ulcer disease becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record discloses that the veteran complained of vomiting 
and diarrhea in February 1993.  The assessment at that time 
was gastroenteritis.  She was afforded a VA examination in 
June 1993, while still on active duty.  That examination 
revealed no tenderness or organomegaly of the digestive 
system.  There was no diagnosis pertaining to the 
gastrointestinal system.  

Although the veteran reported during the March 1999 VA 
examination of the stomach that she was told that she had a 
stomach ulcer, the fact remains that an ulcer has never been 
identified either during service or following her discharge 
from service.  The Court has held that "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence.  
Robinette v. Brown, 8 Vet. App. 69, at 77 (1995).  Thus, the 
mere fact that she may have been told that she has an ulcer 
is not dispositive.  The Board concedes that diagnoses 
following service include gastroenteritis, gastroesophageal 
reflux disease, dyspepsia and reflux symptoms  and irritable 
bowel syndrome.  It is significant to observe that an upper 
gastrointestinal X-ray series in February 2001 was normal.  
Thus, there is no clinical evidence that the veteran has an 
ulcer.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
In this case, there is no clinical evidence that the veteran 
currently has, or has ever had ulcer disease.  The only 
evidence in support of that claim consists of her statements 
alleging that she has an ulcer.  As noted above, however, 
there is no objective evidence that the veteran has ever had 
an ulcer.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the nature of her disability.  
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for service connection for 
ulcer disease, to include as secondary to an endocrine 
imbalance.



ORDER

Service connection for ulcer disease, to include as secondary 
to an endocrine imbalance is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

